DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/13/2021, wherein claims 10-11 and 14 are cancelled and claims 1-9, 12-13 and 15-20 are pending, and wherein claims 1-7 remain withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer H. Lunn on 4/22/2021.
The application has been amended as follows:  
Claims 1-7 are cancelled.
In claims 8, 12, 13 and 15-20, R1-7, R10-16, R8, R9, R23, R24, R17-22, R1, R16, R31-35, R41-44, R51-59, R17-19, R20-22, R42, R43, R41 and R44 are amended to R1-7, R10-16, R8, R9, R23, R24, R17-22, R1, R16, R31-35, R41-44, R51-59, R17-19, R20-22, R42, R43, R41 and R44, respectively.
In claim 8, the phrase “R23 and R24 are independently selected from a –(CRC2)m-, wherein the m is 1 or 2 and each RC of –(CRC2)m- is –H” is replaced by “R23 and R24 are –CH2–”.
In claim 8, the phrase “, each RP is (C1-C30)hydrocarbyl; and each RN is (C1-C30)hydrocarbyl or absent” in the last two lines is deleted.
Allowable Subject Matter
s 8-9, 12-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The process of claim 8 is not disclosed or rendered obvious by the prior art of record. The most relevant references were discussed in the Office action dated 01/11/2021; none of which suggest a catalyst having the claimed features of R17-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/VU A NGUYEN/Primary Examiner, Art Unit 1762